DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendments and Arguments filed on 07 December 2020. The Applicants’ amendment and remarks have been carefully considered, but they are not persuasive. Hence, this Action has been made FINAL. 
Any rejections of the previous office action not addressed in this action are considered resolved and no longer pertain to the prosecution of this application.

Response to Amendments and Arguments
The applicant argues that to the extent that Khandekar (para [0015]) discloses an NER model and More discloses an LSTM-CRF (para [0135]), nothing in Khandekar or More appear to disclose using these two models together with each other, much less doing so to identify medical entities. As explained by More et al., para [0135], “CRF is a probabilistic structured prediction model which predicts future labels, while taking into account previously predicted labels. A bidirectional LSTM-CRF effectively uses bidirectional LSTM layers to capture contextual information from the input sequence and the CRF layer at the output layer for efficient label tagging
The applicant further argues that Khandekar and More together do not apply an NER model and a LSTM-CRF model to medical entities. It appears that the applicant is arguing the application of nonanalogous art. In response to this argument, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the primary reference (Khandekar) teaches natural language processing of medical text – i.e., identifying medical entities. Here, it is reasonable to one skilled in the art that such identified named (medical) entities be applied to an LSTM-CRF model (as described in More et al.) for the purpose of further processing and understanding of medical-related content. 
 Lastly, the examiner notes other references which teach a combination of NER and LSTM-CRF models. In particular, prior art Huang et al. (see attached PTO-892) describes applying an LSTM-CRF model to POS, chunking, and NER data set. Hence using NER and LSTM-CRF models together is known in the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140316768, hereinafter referred to as Khandekar, in view of US 20190035505, hereinafter referred to as Li., and further in view of US 20190066185, hereinafter referred to as More et al.

Regarding claim 1 (currently amended), Khandekar discloses a method for processing unstructured Chinese-language medical text (“Methods, systems and computer programs for automatic, highly accurate machine comprehension of a plurality of segments of free form unstructured text in a natural language,” Khandekar, Abstract. “Pulling specific treatment instructions and values out of medical transcripts and providing them to nurses, doctors or other computer systems,” Khandekar, para [0168]. “Matching patient candidates to clinical trials by comparing structured data from a EMR (Electronic Medical Record) system with clinical trial participation criteria expressed in a natural language,” Khandekar, para [0177]. And, Khandekar, para [0294], refers to Traditional Chinese text.), the method comprising: 

identifying medical entities in the unstructured Chinese-language medical text using an attention-based named-entity recognition (NER) model (“The current state of art in automated text processing is limited in several ways, such as:…various combinations of the well-known NLP lexical analysis approaches, e.g.,…named entity recognition,” Khandekar, para [0008]-[0015].); 



Khandekar, though, does not disclose normalizing the structured medical entities using a medical knowledge graph; and outputting the normalized medical entities.

Li is cited to disclose normalizing the structured medical entities using a medical knowledge graph (“FIG. 1 is a schematic diagram illustrating the main principles of an intelligent triage system based on an MKB provided by the first embodiment of the present disclosure. As illustrated in FIG. 1, the intelligent triage system is communicated with and linked to a data source. The data source includes unstructured text data such as medical literature and semi-structured data such as electronic case history,” Li, para [0030]. This excerpt describes linking structured and unstructured data on top of the Medical Knowledge Base (MKB) – i.e., a knowledge graph. And, “For instance, taking entities "long-term intermittent stomach pain" and "abdominal pain for 1 week" as an example, the entities "stomach pain" and "abdominal pain" belong to the same entity and then may be aligned to be "abdominal pain",” Li, para [0049]. This example shows that the medical knowledge graph (i.e., intelligent medical knowledge base) determines that “stomach pain” is synonymous with “abdominal pain”. Finding synonymous medical entities is interpreted as normalizing the structured medical entities.); and 

outputting the normalized medical entities (Li, para [0030], describes outputting a retrieval result. And, Li, para [0055], describes entity extraction (i.e., outputting the Li benefits Khandekar by providing an intelligent triage server based on a medical knowledge base (MKB) (Li, para [0004), thereby improving the efficiency of information retrieval of Khandekar. Therefore, it would be obvious for one skilled in the art to combine the teachings of Khandekar with those of Li to improve the natural language processing of Khandekar.

Neither Li nor Khandekar disclose wherein the attention-based NER model is used together with a long short-term memory conditional random field (LSTM-CRF) model to identify the medical.

More et al. is cited to disclose wherein the attention-based NER model is used together with a long short-term memory conditional random field (LSTM-CRF) model to identify the medical (“CRF is a probabilistic structured prediction model which predicts future labels, while taking into account previously predicted labels. A bidirectional LSTM-CRF effectively uses bidirectional LSTM layers to capture contextual information from the input sequence and the CRF layer at the output layer for efficient label tagging,” More et al., para [0135].). More et al. benefits Khandekar by using an LSTM-CRF to capture contextual information from the input sequence (More et al., para [0135]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Khandekar with those of More et al. to improve the natural language processing of Khandekar.

As to claim 11, device claim 11 and method claim 1 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 11 is similarly rejected under the same rationale as applied above 

As to claim 20, CRM claim 20 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the CRM. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.

Regarding claim 2 (original), Khandekar, as modified by Li, discloses the method of claim 1, wherein the unstructured Chinese-language medical text comprises at least one from among notes of a doctor, notes of a nurse, a report, a treatment plan, a discharge summary, or a book (“Pulling specific treatment instructions and values out of medical transcripts and providing them to nurses, doctors or other computer systems,” Khandekar, para [0168].).  

As to claim 12, device claim 12 and method claim 2 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.

Regarding claim 3 (currently amended), Khandekar, as modified by Li, discloses the method of claim 1, wherein the medical entities comprise at least one from among a disease, a symptom, or a medical procedure (“Pulling specific treatment instructions and values out of medical transcripts and providing them to nurses, doctors or other computer systems,” Khandekar, para [0168].).  

As to claim 13, device claim 13 and method claim 3 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.

Regarding claim 8 (original), Khandekar, as modified by Li, discloses the method of claim 1, wherein the multiple-dimensional entity understanding framework comprises a plurality of analyzers (“For example, the analysis module 206 may perform type analysis by utilization of at least one classifier or a combination of decision tree, random forest, logistic regression, gradient boost and SVM, and these classifiers must use labeled corpora for training before application. In general, the types include: pre-diagnosis type…healthcare type…Taking the retrieval request "1 year old girl", "sudden high fever at 39.degree. C. for 2 days continually" and "What disease? Go to hospital or not?" as an example, the classifiers are utilized to classify the retrieval request into pre-diagnosis type, triage type and healthcare type,” More et al., para [0038].).  


Regarding claim 9 (original), Khandekar, as modified by Li, discloses the method of claim 8, wherein the plurality of analyzers includes at least one from among a positive/negative entity analyzer, an intensity analyzer, a causal analyzer, a pre-condition analyzer, a change pattern analyzer, a post-condition analyzer, a time 

As to claim 18, device claim 18 and method claim 8 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.

Regarding claim 10 (currently amended), Khandekar, as modified by Li, discloses the method of claim 1, wherein the medical knowledge graph is used to identify one or more synonymous medical entities that are synonymous to the medical entities (“For instance, taking entities "long-term intermittent stomach pain" and "abdominal pain for 1 week" as an example, the entities "stomach pain" and "abdominal pain" belong to the same entity and then may be aligned to be "abdominal pain",” Li, para [0049]. This example shows that the medical knowledge graph (i.e., intelligent medical knowledge base) determines that “stomach pain” is synonymous with “abdominal pain”.).

As to claim 19, device claim 19 and method claim 9 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.

Claim 4 canceled.
Claim 14 canceled.

Regarding claim 5 (currently amended), Khandekar, as modified by Li, discloses the method of claim 1, wherein each word of the medical entities is represented by word-level information (“Determine correct meanings of words that mean different things in different contexts, i.e., “disambiguate” word “senses” based on their author-intended semantic relationship to each other in a given sentence (referred to as “Domain Knowledge” in linguistics). For example, the word “set” may be used as a noun (“china set”), verb (“I set the table”) or adjective (“The set concrete was hard”),” Khandekar, para [0092].).

Neither Khandekar nor Li, though, teach character-level information.  

More et al. is cited to disclose character-level information (“In many embodiments, a word embedding and/or a character can comprise random vectors for an initial run, and in subsequent runs, a network can be allowed to learn a word embedding and/or a character embedding based on observed data and a task by using an embedding layer,” More et al., para [0137].). More et al. benefits Khandekar by using an LSTM-CRF to capture contextual information from the input sequence (More et al., para [0135]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Khandekar with those of More et al. to improve the natural language processing of Khandekar.

claim 15, device claim 15 and method claim 5 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.

Regarding claim 6 (original), Khandekar, as modified by Li and More et al., discloses the method of claim 5, wherein the identifying further comprises concatenating word-level embeddings with character-level embeddings using an attention value as a weighted sum (“In many embodiments, a word embedding and/or a character can comprise random vectors for an initial run, and in subsequent runs, a network can be allowed to learn a word embedding and/or a character embedding based on observed data and a task by using an embedding layer,” More et al., para [0137]. Also, “In some embodiments, an attention mechanism can allow a sequence labeling model to give more weight to attributes in a product title, thereby allowing a sequence labeling model to assign an importance to a specific attribute in a product title,” More et al., para [0130]. And, “In many embodiments, a sequence labeling model can comprise an attention mechanism. In the same or different embodiments, an attention mechanism can be coupled on top of and/or occur before a bidirectional LSTM model. In various embodiments, an attention mechanism allows for a network to isolate tokens of contextual and locational interest from both past and future indices,” More et al., para [0136].).  

claim 16, device claim 16 and method claim 6 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.

Regarding claim 7 (original), Khandekar, as modified by Li and More et al., discloses the method of claim 6, wherein the weighted sum is sent to a word-level long short-term memory (LSTM), and a shared weighted matrix is used to project the each word into one or more predefined tags (More et al., para [0133], teaches an LSTM model with a weight matrix. And, “CRF is a probabilistic structured prediction model which predicts future labels, while taking into account previously predicted labels. A bidirectional LSTM-CRF effectively uses bidirectional LSTM layers to capture contextual information from the input sequence and the CRF layer at the output layer for efficient label tagging,” More et al., para [0135].).  

As to claim 17, device claim 17 and method claim 7 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656